Citation Nr: 0603988	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  05-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for hiatal hernia with 
reflux and history of peptic ulcer disease, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1983 to 
August 1983 and from October 1986 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran's service-connected hiatal hernia with reflux and 
history of peptic ulcer disease is manifested by recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by bilateral shoulder pain, 
producing no worse than considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for hiatal 
hernia with reflux and history of peptic ulcer disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.113, 4.114 
(Diagnostic Code 7346) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claim on appeal has been accomplished.

In this respect, through a May 2004 notice letter, as well as 
a statement of the case (SOC) in February 2005 and a 
supplemental SOC in March 2005, the RO notified the veteran 
and his representative of the legal criteria governing his 
claim, the evidence that had been considered in connection 
with his claim, and the bases for the denial of his claim.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records from the military, VA hospitals, or 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
May 2004 notice letter requested the veteran to submit 
medical records regarding his disability that were not in the 
possession of a Federal agency.  Consequently, the Board 
finds that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issue on appeal.  The veteran's 
service treatment records from the VA Medical Center (VAMC) 
in Columbia, Missouri have been obtained and associated with 
the claims file.  Additionally, in May 2004, the veteran 
underwent a VA examination in relation to his claim, the 
report of which is of record.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of the claim on appeal that need to be 
obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran filed his claim for an increased rating in May 
2004.

The veteran's hiatal hernia with reflux and history of peptic 
ulcer disease is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.114 (Diagnostic Code 7346) (2005), for 
"hiatal hernia."  Under that code, a 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  Id.

The regulations also provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (2005).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Although the examiner in a May 2004 VA examination noted the 
absence of any hernias, the veteran continues to be diagnosed 
with gastroesophageal reflux disease (GERD), as shown in a 
June 2004 progress note from the Columbia VAMC.  The Board 
finds that the diagnostic code which reflects the predominant 
disability picture of the veteran's service-connected 
digestive system disability is Diagnostic Code 7346, for 
which he is currently rated, as the GERD symptoms he 
experiences are best characterized under that code.  See 
38 C.F.R. §§ 4.113, 4.114 (Diagnostic Code 7346).  These 
criteria specifically address the symptoms typical of GERD 
and complained of by the veteran.

Additionally, while peptic ulcer disease has been treated as 
part of the veteran's service-connected disability, such a 
disease process is one that is specifically identified in 
38 C.F.R. § 4.114 as not warranting a separate rating if the 
digestive disease is already rated under Diagnostic Code 
7346.  The provisions of the regulation indicate that the 
predominant disease process is to be rated.  In this case, 
the peptic ulcer disease has not been predominant.  The 
records do not refer to continued problems with an ulcer and 
even the clinical assessments have included references to 
ulcer disease by history only.  Consequently, the Board will 
analyze the veteran's claim in accordance with Diagnostic 
Code 7346.  

The veteran's current symptoms are detailed in the May 2004 
VA examination.  He complained of constant dysphagia, as his 
diet consisted of mainly drinking liquids and eating mushy 
cereal.  The veteran reported a weight loss of ten pounds 
over the prior six months.  He had pain from his neck to his 
rectum due to a Nissen fundoplication in February 2000.  The 
veteran also experienced pain radiating to his shoulders.  He 
was chronically fatigued and nauseous.  The veteran took 
glucose for hypoglycemia due to his inadequate diet.  The 
examiner reported no anemic episodes and that the blood cell 
count was normal.  The veteran's oropharynx was mildly 
injected posteriorly.  The examiner reported no bruit, 
hernias, or hepatosplenomegaly.

In addition, in a September 2004 Columbia VAMC progress note, 
the veteran denied bleeding, nausea, vomiting, and chest 
pain.  In a December 2004 progress note, the veteran reported 
epigastric chest pain and some dysphagia when eating solids.  
He denied melena, hematemesis, and hematochezia.  The veteran 
experienced minimal weight gain.  He was diagnosed with 
status post Nissen with dysphagia, gas bloat symptoms, and 
symptoms consistent with irritable bowel syndrome.  A 
February 2005 progress note revealed that the veteran 
experienced epigastric chest pain and intermittent dysphagia 
when eating solid food.  In March 2005, a barium tablet test 
was performed.  It is reported in the progress note that the 
veteran had a normal appearing esophagus.  He had small to 
moderate uncoordinated contractions of the upper third of the 
esophagus.  Finally, in a March 2005 progress note, it is 
noted that the veteran continued to experience pain in his 
sternum.

Based upon the current medical evidence, the Board finds that 
the veteran's symptoms more closely approximate the criteria 
for a 30 percent rating for hiatal hernia.  See 38 C.F.R. 
§ 4.114 (Diagnostic Code 7346).  There is no evidence of 
severe health impairment, as required for a 60 percent 
rating.  There is no medical evidence that the veteran 
experiences vomiting, material weight loss, hematemesis, 
melena, or anemia, all of which are criteria set forth for a 
60 percent rating, as described above.  While the veteran 
experienced epigastric chest pain and bilateral shoulder 
pain, those symptoms are contemplated by the 30 percent 
rating currently assigned.  Id.  Additionally, when weighed 
in May 2004, his weight was 140 pounds.  He reported a 10-
pound weight loss, but when compared with earlier weight, 
which was as much as 154 1/2 pounds in 1990, his weight loss 
was not quite 10 percent.  This is not considered even a 
minor weight loss under applicable rules.  38 C.F.R. § 4.112 
(2005).  Moreover, by November 2004, his weight had increased 
to 148 pounds; it was 146 pounds in December 2004.  
Therefore, any weight loss was not sustained for very long.  
As a result, it may not be considered "material" weight 
loss.  Id.  Given that the symptoms experienced by the 
veteran mirror those contemplated by the 30 percent rating, 
as noted above, an increase is not warranted.  The 
preponderance of the evidence is against the claim.  

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, the Board finds 
that there is no showing that hiatal hernia with reflux and 
history of peptic ulcer disease reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005) (cited to in the March 2005 
supplemental SOC).  In this case, there is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In fact, as was reported in the May 2004 VA 
examination, the veteran is employed on a full-time basis.  
In the absence of evidence of such factors as those outlined 
above, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating greater than 30 percent for hiatal hernia with 
reflux and history of peptic ulcer disease must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for an increase, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating greater than 30 percent for hiatal 
hernia with reflux and history of peptic ulcer disease is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


